Lake App. Nos. 90-L-15140 and 91-L-036. This cause came on for further consideration of the August 24, 2006, entry setting an execution date. Upon consideration thereof,
IT IS ORDERED by the court that the date set for execution is hereby modified. Accordingly,
IT IS FURTHER ORDERED by the court that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 24th day of October, 2006, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Appeals for Lake County.